—Judgments, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered October 23, 1997 and February 18, 1998, convicting defendant, upon his pleas of guilty, of criminal sale of a controlled substance in the third degree and robbery in the first degree, and sentencing him to concurrent terms of 2 to 6 years and 3 to 6 years, respectively, unanimously affirmed.
We perceive no abuse of discretion in the court’s denial of youthful offender treatment. Concur — Rosenberger, J. P., Williams, Tom, Mazzarelli and Saxe, JJ.